In an action to recover damages for personal *474injuries, the defendants Carl K. Goorwah and K & K Express, Inc., appeal from an order of the Supreme Court, Queens County (Satterfield, J.), dated May 6, 1996, which denied their motion pursuant to CPLR 317 to vacate an order of the same court dated June 5, 1995, granting the plaintiff’s motion for leave to enter a judgment against them upon their default in answering the complaint.
Ordered that the order is reversed, as a matter of discretion, with costs, the appellants’ motion is granted, the order dated June 5, 1995, is vacated, the plaintiffs motion for leave to enter a judgment against the appellants upon their default in answering the complaint is denied, and the appellants’ time to serve their answers to the complaint is extended until 20 days after service upon them of a copy of this decision and order with notice of entry.
The plaintiffs commenced this action against the appellants by serving the summons and complaint upon them other than by personal delivery. The appellants established that they "did not personally receive notice of the summons in time to defend the action and [that they had] a meritorious defense” (CPLR 317). Under the circumstances of this case, we conclude that the Supreme Court improvidently exercised its discretion in denying the appellants’ motion to vacate their default pursuant to CPLR 317. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.